United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-1289EM
                                  _____________

Verna Martin,                           *
                                        *
                    Appellant,          *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Eastern
St. Louis University, doing business as * District of Missouri.
St. Louis University Health Sciences    *
Center, doing business as St. Louis     *      [UNPUBLISHED]
University Medical Center,              *
                                        *
                    Appellee.           *
                                  _____________

                           Submitted: October 6, 1998
                               Filed: October 8, 1998
                                _____________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

      Verna Martin appeals the district court's adverse grant of summary judgment in
Martin's employment discrimination lawsuit. Having carefully reviewed the record and
the parties' briefs, we conclude the district court's judgment was correct and affirm
without further discussion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-